Citation Nr: 0915773	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  03-01 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a scar on the face, on 
the basis of limitation of motion of the jaw.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In April 2007, the Board remanded this claim for development.  
The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran's original claim was for entitlement to an 
increased rating in excess of 10 percent for scar, face, 
status post gunshot wound.  The Board's April 2007 decision 
granted an additional, separate, 10 percent evaluation under 
38 C.F.R. § 4.118, Diagnostic Code 7804, for a tender or 
painful scar, face, status post gunshot wound, in addition to 
the 10 percent evaluation in effect under Diagnostic Code 
7800 for disfigurement due to that scar.  The Board remanded 
the claim to evaluate entitlement to an increased rating for 
a scar on the face, on the basis of limitation of motion of 
the jaw.  

In December 2008, the RO granted service connection for 
temporomandibular joint (limited motion of inter-incisal 
range), status post gunshot wound and service connection for 
temporomandibular joint (limited motion of lateral 
excursion), status post gunshot wound.

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

The Veteran is entitled to VCAA notice that addresses the 
issue of entitlement to an increased rating for a scar on the 
face, on the basis of limitation of motion of the jaw.  The 
remand instructed the RO/AMC to advise the Veteran of the 
criteria for a separate, compensable, evaluation for his scar 
of the face.  This notice was not provided in an appropriate 
manner.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Issue a VCAA notice pertaining to 
the issue of entitlement to an 
increased rating for a scar on the 
face, on the basis of limitation of 
motion of the jaw.  

2.  Afford the Veteran an opportunity 
to submit or identify any evidence 
pertinent to his claim that he is 
entitled to an increased rating for a 
scar on the face, on the basis of 
limitation of motion of the jaw.

3. After completing the above action 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated. If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative. After the 
Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

